Title: From Thomas Jefferson to Carmarthen, [ca. 26 April 1786]
From: Jefferson, Thomas
To: Carmarthen (Caermarthen), Francis Godolphin Osborne, Lord



[ca. 26 April 1786]

Mr. Jefferson has the honor of presenting his respects to the right honourable the Marquis of Carmarthen: he had that of calling at his house to take leave on his departure for Paris; from which place the arrangements he had taken do not permit his longer absence. He shall be happy if he can be useful to his Lordship in being the bearer of his commands for that Capital.
